 

Exhibit 10.37

 

[logo1.jpg] 

 

CREDIT ARRANGEMENT LETTER

 

56/CBGMUM/86119

 

Date: July 27, 2015

 

Majesco Software and Solutions India Private Limited

# 106/107, SDF-IV, Seepz, Andheri East,

Mumbai - 96, India

 

Dear Sir/s:

 

We are pleased to inform you that ICICI Bank Limited ("ICICI Bank") has, at your
request, sanctioned working capital facilities to you upto overall limits not
exceeding in the aggregate amounts specified below and more particularly
detailed in the Annexure hereto :

 

   (₹ in million) Facility  Overall Limits  Fund Based      PCFC   150.0  PSCFC 
 (150.0) Sub- Total (Fund based) - A   150.0  Non-Fund based      Bank
Guarantee   5.0  Sub- Total (Non Fund Based) -B   5.0  Total: (A+B)   155.0 

 

The aforesaid facilities can be availed through the account(s) with Backbay
Branch (Mumbai) of ICICI Bank and/or through the branch(es) specified in the
Annexure hereto and are subject to the terms and conditions set out in the
Annexure hereto and the conditions contained in the documents to be executed in
relation thereto.

 

In case the above terms and conditions are acceptable to you, we request you to
return the duplicate copy of this letter duly signed in token of acceptance of
the terms and conditions specified herein as also furnish to us two certified
true copies of the resolutions passed by your Board of Directors / Committee /
Members as per our prescribed proforma which is attached.

 

Please note that this communication should not be construed as giving rise to
any binding obligation on the part of ICICI Bank unless you have returned the

 

[logo2.jpg] 

 

 1 

 

 

[logo1.jpg] 

 

duplicate copy of this Letter duly signed in token of acceptance and signed /
executed the agreements / documents in connection with the aforesaid Facilities.

 

Unless the Bank receives duplicate copy of this Letter, duly signed in token of
acceptance, within 90 days from the date of this Letter and unless agreements /
documents are signed / executed in respect of the Facilities within 90 days from
the date of acceptance of this Letter, the Offer shall automatically lapse
without any further communication from the Bank, unless the validity of the
Offer is expressly extended / revived by the Bank in writing.

 

Yours faithfully,

 

/s/ Vijay Bhambhani                                    



Vijay Bhambhani

Assistant General Manager

Corporate Banking Group

 

Approved and accepted:

 

For and on Behalf of Majesco Software and Solutions India Private Limited

 

Authorised Signatory

 

Name:    

 

Designation:    

 

Signature:    

 

Date:    

 

[logo2.jpg] 

 

 2 

 

 

[logo1.jpg] 

 

Annexure

 

Borrower/Company Majesco Software and Solutions India Private Limited
Lender/Bank ICICI Bank Limited Facility Packing Credit in Foreign Currency
(PCFC)/ Post Shipment Credit in Foreign Currency (PSCFC) Proposed Limit ₹ 150.0
million Currency US Dollars, Pound Sterling, Japanese Yen, Euro/any other
currency Existing Limit Nil Type of facility PCFC limit on running account
basis. Peak Limit Uniform limit throughout the validity of facility Purpose The
facility shall be utilized by the Borrower only for meeting its working capital
requirements including software and related services. Division wise limits The
Facility is made available for the company as a whole, without reference /
restriction to any particular division of the Company. Sub-limit(s) PSCFC
Interchangeability Full interchangeability between PSCFC. Security First pari
passu charge by way of hypothecation of the Company's entire book-debts, bills
whether documentary or clean, outstanding monies, receivables, both present and
future, in a form and manner satisfactory to the Bank. Margins Inventory NA
Export Order /LC 10% of the FOB value in respect of export
orders/LC/contract/bill Validity of facility Upto July 08, 2016 Repayment terms
i. PCFC loans will be allowed upto 90 days or expiry of contracts / Export LCs
or expiry of process cycle whichever is earlier.       ii. The PCFC Facilities
shall be liquidated by crediting proceeds of negotiation / purchase / PSCFC of
relative export bills drawn on the foreign buyers either under the letter(s) of
credit opened by the purchaser or under firm order(s).       In case for any
reason the Services are not exported, then the Borrower shall repay to the Bank
immediately the amount of the relevant part of the PCFC Facilities together with
all interest, costs, charges, expenses and monies whatsoever stipulated in or
payable under the Transaction Documents. The Borrower may sell such unexported
services to any other overseas buyer or in Indian market only after obtaining
approval of the Bank and such sale proceeds shall be credited to the relevant
Account of the Borrower Interest The facility will carry such markup over the
London Inter Bank Offer Rate (LIBOR), as advised by ICICI Bank at the time of
confirmation of drawl / deal confirmation. The LIBOR will be reset at such
intervals as may be advised by ICICI Bank at the time of confirmation of

 

[logo2.jpg] 

 

 3 

 

 

[logo1.jpg] 

 

  drawl / deal confirmation.       The applicable rate as on date is 6M LIBOR +
1.10 % p.a.       The rate of interest for each drawal of the Facility will be
stipulated by ICICI Bank at the time of disbursement of each drawal on the basis
of the repayment schedule for that drawal plus applicable interest tax or other
statutory levy, if any. ECGC Cover ECGC cover is waived. Documents against which
EPC to be given Irrevocable LCs / Export orders / Agreements /Master Service
Agreements/ track record with submission of proof of export order / Statement of
orders. Others Export finance is subject to RBI guidelines issued from
time-to-time.       Drawings will be restricted to the lower of :  

·

The actual value of stocks and stocks-in-transit in effective custody i.e.,
Hypothecation meant for processing and export less usual margins and outstanding
under usance letters of credit;

     

·

Outstanding amount under confirmed letters of credit and /or firm contracts on
hand, whichever is lower.

      All facilities in foreign currency will be governed by RBI / FEMA
guidelines.       The facility will be disbursed either by way of negotiation /
discounting of bills under Export Letter of Credits issued to MSSIPL or purchase
of bills (LC / non-LC) under this sanctioned limit.   Facility Post Shipment
Credit in Foreign Currency (PSCFC) as a sub limit of PCFC Proposed Limit ₹ 150.0
million Currency US Dollars, Pound Sterling, Japanese Yen, Euro/any other
currency Existing Limit Nil Type of facility PSCFC limit on running account
basis. Peak Limit Uniform limit throughout the validity of facility Purpose The
facility shall be utilized by the Borrower only for meeting its working capital
requirements including software and related services. Division wise limits The
Facility is made available for the company as a whole, without reference /
restriction to any particular division of the Company. Sub-limit(s) Nil
Interchangeability Full interchangeability between PCFC. Security First pari
passu charge by way of hypothecation of the Company’s

 

[logo2.jpg] 

 

 4 

 

 

[logo1.jpg] 

 

  entire book-debts, bills whether documentary or clean, outstanding monies,
receivables, both present and future, in a form and manner satisfactory to the
Bank. Margins Inventory NA Export Order/LC 10% of the FOB value in respect of
export orders/LC/contract/bill Validity of facility Upto July 08, 2016 Interest
The facility will carry such markup over the London Inter Bank Offer Rate
(LIBOR), as advised by ICICI Bank at the time of confirmation of drawl / deal
confirmation. The LIBOR will be reset at such intervals as may be advised by
ICICI Bank at the time of confirmation of drawl / deal confirmation.       The
applicable rate as on date is 6M LIBOR + 1.10 % p.a.       The rate of interest
for each drawal of the Facility will be stipulated by ICICI Bank at the time of
disbursement of each drawal on the basis of the repayment schedule for that
drawal plus applicable interest tax or other statutory levy, if any. ECGC Cover
ECGC cover is waived. Documents against which PSCFC to be given Irrevocable LCs
/ Export orders / Agreements /Master Service Agreements/ track record with
submission of proof of export order / Statement of orders. Others Export finance
is subject to RBI guidelines issued from time-to-time.       Drawings will be
restricted to the lower of :      

·

The actual value of stocks and stocks-in-transit in effective custody i.e.,
Hypothecation meant for processing and export less usual margins and outstanding
under usance letters of credit;

     

·

outstanding amount under confirmed letters of credit and /or firm contracts on
hand, whichever is lower.

      All facilities in foreign currency will be governed by RBI / FEMA
guidelines.       The facility will be disbursed either by way of negotiation /
discounting of bills under Export Letter of Credits issued to MSSIPL or purchase
of bills (LC / non-LC) under this sanctioned limit.

 

Facility Bank Guarantee (BG) Type Financial guarantees Proposed Limit ₹ 5.0
million

 

[logo2.jpg] 

 

 5 

 

 

[logo1.jpg] 

 

Interchangeability NA Purpose Customs, central excise, sales tax, electricity,
insurance purposes. The financial guarantee should not be for
prepayment/repayment of the debts of the third parties unless otherwise agreed
upon by ICICI Bank. Validity Upto July 08, 2016 Cash Margin Nil Security First
charge by way of hypothecation of the Company’s entire book-debts, bills whether
documentary or clean, outstanding monies, receivables, both present and future,
in a form and manner satisfactory to the Bank, ranking pari passu with other
lenders of the borrower. BG Tenor Maximum period of Financial Guarantee
(including claim period, if any) to be restricted to 12 months. Commission 0.40
% p.a. plus applicable service tax Minimum commission ₹ 1000/- per guarantee.
Commission Collection frequency Payable upfront for the entire tenor of the
guarantee Refund of BG commission for unutilized period To be refunded on
pro-rata basis, in the event that the BG issued, is extinguished before expiry
of its tenor. General i.         In case of bid bond / EMD /advance payment /
retention money guarantees stipulated under project exports, Bank will obtain
counter guarantees from ECGC at the expense of the company.   ii.        If the
guarantees to be issued come under EPCG scheme, bank will obtain counter
guarantee of ECGC at the expense of the company.   iii.       The bank
guarantees to be issued shall be as per the format acceptable to the Bank.
However, where guarantees are required to be issued as per the specific formats
(requiring invocation proceeds to be paid across the counter, discharge of BG to
be provided by beneficiary etc.) as required by Government bodies, reign entity
and other beneficiaries etc., to permit issuance of such guarantees, the Bank
may issue the same, at its sole discretion subject to obtaining such additional
documents as it may deem fit.      

BGs as above can be issued upto the sanction limit without carving out of
limits. Issuance of bank guarantee wherein variances pertaining to the following
clauses is allowed:

a. Notwithstanding Clause

b. Onerous Clause

c. Auto Renewal Clause

d. Open ended

      Issuance of BG subject to uniform rules for demand guarantees (URDG),

 

[logo2.jpg] 

 

 6 

 

 

[logo1.jpg] 

 

  ICC publication no. 758 is permitted. Specific legal approval will be required
on BG formats other than UCp 600.

 

Operational Terms and Conditions for secured facilities:

 

Review The Facilities are subject to review at periodical intervals; consequent
to such review, the Facilities may be continued / cancelled / reduced depending
upon the conduct and utilization of the Facilities. Period of sanction The
working capital facilities are payable on demand. However the facilities are
available for a period of 12 months subject to review at periodical intervals
wherein the facilities may be continued / cancelled / reduced depending upon the
conduct and utilization of the facilities. Inspection Waived Insurance Waived
Stock audit Waived Sole / Multiple banking arrangements All other terms and
conditions shall be as per General Conditions (GC-I) and the Credit Facility
Agreement (CFA) to be executed between the company and ICICI Bank Ltd.
Periodicity of submission of information to the Bank Data required for renewal
of credit limits On or before the expiry of the credit limits   Audited /
unaudited financial statements

i.         Provisional: within three months from the close of the accounting
year

II. Audited : within six months from the close of the accounting year

  Stock statement Not Applicable Multiple banking arrangement
ii.        Declaration to be submitted by the borrower regarding information
with regard to credit facilities availed from other bankers as per Annexure I of
the RBI Circular ‘Lending under consortium arrangement / Multiple banking
arrangements’ before limit setup.   iii.       Half-yearly certification by
professional (Company Secretary/Chartered Accountant/Cost Accountant) with
regard to compliance of various statutory prescriptions as per Annexure III of
the RBI Circular to be submitted by the borrower.   iv.       The Borrower
undertakes that any utilization of the facility towards working capital purpose
is within the overall assessed maximum permissible bank finance Unhedged foreign
currency exposure If the borrower has unhedged foreign currency exposure, the
bank reserves the right to increase the pricing. The borrower will submit
information about the unhedged foreign currency exposure on a quarterly basis.

 

[logo2.jpg] 

 

 7 

 

 

[logo1.jpg] 

 

 

a) Representations:

i.   The Borrower represent that it has adopted a suitable hedging policy,
approved by its board of directors, which includes mechanisms to reduce its
currency mismatches.

     

b) Undertakings/ Covenants:

i.   The Borrower's hedging policy shall remain in full force and effect and
updated from time to time, till all the monies due and payable under the
Facility Agreement/ Transaction Documents are fully paid to the satisfaction of
the Bank/ Lender.

      ii.  The Borrower shall provide all information as may be required by the
Bank/ Lender from time to time in relation to its foreign currency exposures and
hedging details in relation thereto.      

c) Other Covenants/ Pricing/ Interest:

i.   In the event of any change in applicable laws/ regulations (including
regulatory/statutory requirements pertaining to provisioning norms and/or risk
weightage), the Bank/ Lender shall have the right to recover the cost, in any
manner that it deems fit, including by way of revision in spread/applicable
rate.

    Unconditional Cancellation clause

The bank reserves the unconditional right to cancel the overall limits
advances/to be advanced under the CAL and/ or transaction documents (either
fully or partially) without giving any prior notice to the borrower, on the
occurrence of any one or more of the following.

•     In case the overall limits / part of the overall limits are not utilized
by the borrower; or

•     In case of deterioration in the creditworthiness of the borrower in any
manner whatsoever; or

•     In case of noncompliance of terms and conditions of the Transaction
document and/or CAL

     

For the purpose of this clause, deterioration in the credit worthiness shall
mean and include without limitation, the following events:

1.   Downgrade of the rating of the borrower by a credit rating agency

2.   Inclusion of the borrower and/or any of its directors in the Reserve Bank
of India's defaulter list

3.   Closure of a significant portion of the borrower’s operating capacity

4.   Decline in the profit after tax of the borrower by more than fifteen
percent

5.   Any adverse comment from the auditor; and

6.   Any other reason/event in the opinion of the bank constituting or which may
constitute deterioration in the creditworthiness

    External Rating Borrower unconditionally agrees, undertakes to get itself
rated by Credit

 

[logo2.jpg] 

 

 8 

 

 

[logo1.jpg] 

 

  rating agency/ies within a period of six months or at such intervals as may be
decided by the bank, failing which the bank shall have the right to review the
applicable interest rates and/or costs, charges and expenses, which shall be
payable by the Borrower/Obligor/Security Provider and on such date/s or within
such period as may be specified by the bank. The Borrower should at least get an
external rating of BBB. OFAC The borrower represents that neither the borrower
nor any other person benefiting in any capacity in connection with or from this
agreement and/or any instrument and/or payment thereunder is a Special
Designated National (SDN) and/or otherwise sanctioned, under the sanctioned
promulgated by the United States (including its Office of Foreign Assets
Control's OFAC)), India, United States, United Nations, European Union, the
jurisdiction of the Facility Office and/or any other country (collectively the
"Sanction").

RBI

Declarations

Prior to disbursement, a declaration from Borrower to be obtained regarding
information in respect of credit facilities availed from other banks (in format
as per Annexure I of the RBI Circular ‘Lending under consortium
arrangement/Multiple Banking arrangements’)       ii. Quarterly exchange of
information about the conduct of the Borrower is to be made with other lending
bankers is done as per Annexure II of the RBI Circular ‘Lending under consortium
arrangement/Multiple Banking arrangements’ in IBA prescribed format
(not to be communicated to client)       v.         Half-yearly certification by
professional with regard to compliance of various statutory prescriptions is
obtained as per Annexure III of the RBI Circular ‘Lending under consortium
arrangement/Multiple Banking arrangements within 60 days of the end of the half
year.

 

 [logo2.jpg]

 

 9 

 